                                                                                                                                                 8/08/19 4:34PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF KANSAS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Action Appliance Service, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3228 S. West Street                                             8607 W. Meadow Pass Ct.
                                  Wichita, KS 67217                                               Wichita, KS 67205
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Sedgwick                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                                     Case 19-11512 Doc# 1 Filed 08/08/19 Page 1 of 36
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 1
                                                                                                                                                     8/08/19 4:34PM

Debtor    Action Appliance Service, Inc.                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                                       Case 19-11512 Doc# 1 Filed 08/08/19 Page 2 of 36
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
                                                                                                                                                         8/08/19 4:34PM

Debtor   Action Appliance Service, Inc.                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                                    Case 19-11512 Doc# 1 Filed 08/08/19 Page 3 of 36
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 3
                                                                                                                                                     8/08/19 4:34PM

Debtor    Action Appliance Service, Inc.                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 8, 2019
                                                  MM / DD / YYYY


                             X   /s/ Annetta Albright                                                     Annetta Albright
                                 Signature of authorized representative of debtor                         Printed name

                                 Title




18. Signature of attorney    X   /s/ Edward J. Nazar                                                       Date August 8, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Edward J. Nazar
                                 Printed name

                                 Hinkle Law Firm LLC
                                 Firm name

                                 1617 N. Waterfront Parkway, Suite 400
                                 Wichita, KS 67206
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     316-267-2000                  Email address      enazar@hinklaw.com

                                 09845 KS
                                 Bar number and State




Official Form 201
                                    Case 19-11512 Doc# 1 Filed 08/08/19 Page 4 of 36
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 4
                                                                                                                                                        8/08/19 4:34PM


 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                               Last 4 digits of account
                                                                                                              number
                    Commerce Bank
           3.1.     Balance as of 6/28/19                                     Checking                        5236                                     $3,429.46



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $3,429.46
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                                    397.75   -                               0.00 =....                                 $397.75
                                              face amount                         doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                        Case 19-11512                  Doc# 1     Filed 08/08/19           Page 5 of 36
                                                                                                                                 8/08/19 4:34PM



 Debtor         Action Appliance Service, Inc.                                                  Case number (If known)
                Name


           11b. Over 90 days old:                                    837.56   -                               0.00 =....          $837.56
                                              face amount                         doubtful or uncollectible accounts



           11b. Over 90 days old:                                    253.85   -                               0.00 =....          $253.85
                                              face amount                         doubtful or uncollectible accounts



           11b. Over 90 days old:                                    389.88   -                               0.00 =....          $389.88
                                              face amount                         doubtful or uncollectible accounts



           11b. Over 90 days old:                                    437.28   -                               0.00 =....          $437.28
                                              face amount                         doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                $2,316.32
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

                                        Case 19-11512                  Doc# 1     Filed 08/08/19           Page 6 of 36
                                                                                                                            8/08/19 4:34PM



 Debtor         Action Appliance Service, Inc.                                               Case number (If known)
                Name




 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

                                        Case 19-11512                Doc# 1       Filed 08/08/19       Page 7 of 36
                                                                                                                                                                           8/08/19 4:34PM



 Debtor          Action Appliance Service, Inc.                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                     Current value of real
                                                                                                     personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $3,429.46

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $2,316.32

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $5,745.78          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                     $5,745.78




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                                            Case 19-11512                      Doc# 1                Filed 08/08/19                  Page 8 of 36
                                                                                                                                                 8/08/19 4:34PM


 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                        Case 19-11512                Doc# 1   Filed 08/08/19          Page 9 of 36
                                                                                                                                                                  8/08/19 4:34PM


 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,964.61
           1st Source Servall                                                   Contingent
           P O Box 671589                                                       Unliquidated
           Dallas, TX 75267                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      2477
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,964.71
           American Appliance Group, Inc.                                       Contingent
           13100 West 43rd Drive                                                Unliquidated
           Golden, CO 80403                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      1295
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $34,952.21
           American Express                                                     Contingent
           P O Box 981535                                                       Unliquidated
           El Paso, TX 79998-1535                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      2007
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Angie's List                                                         Contingent
           MBW                                                                  Unliquidated
           26000 Cannon Road                                                    Disputed
           Cleveland, OH 44146
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      8857                         Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         50642                                            Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19                 Page 10 of 36
                                                                                                                                                         8/08/19 4:34PM


 Debtor       Action Appliance Service, Inc.                                                          Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,194.00
          Balefire                                                              Contingent
          200 N. Broadway                                                       Unliquidated
          Wichita, KS 67202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,702.63
          Bank of America NA
          NW Legal Order Processing                                             Contingent
          WA1-501-10-17                                                         Unliquidated
          P O Box 3977                                                          Disputed
          Seattle, WA 98124-2477
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       4077                         Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $823.07
          Cintas Corporation Loc. 451                                           Contingent
          9333 E. 35th St. N.                                                   Unliquidated
          Wichita, KS 67226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $739.85
          Doolittle Dist., Inc.                                                 Contingent
          14121 W. 95th                                                         Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       IAPP
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Eleos Services, Inc.                                                  Contingent
          8080 E. Central Ave., #320                                            Unliquidated
          Wichita, KS 67206                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5792
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,501.31
          GM Capital One                                                        Contingent
          P O Box 71087                                                         Unliquidated
          Charlotte, NC 28272-1087                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2998
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,964.71
          Great Plains Appliance Parts                                          Contingent
          13100 W. 43rd Dr.                                                     Unliquidated
          Golden, CO 80403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6788
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19                 Page 11 of 36
                                                                                                                                                         8/08/19 4:34PM


 Debtor       Action Appliance Service, Inc.                                                          Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $449.94
          Hawks Inter-State Contract                                            Contingent
          814 N. Main                                                           Unliquidated
          Wichita, KS 67203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8230
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $587.34
          Hibu, Inc. West                                                       Contingent
          P O Box 660052                                                        Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0GAR
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.00
          Kansas Counselors, Inc.                                               Contingent
          Kansas Turnpike Authority                                             Unliquidated
          P O Box 14765                                                         Disputed
          Shawnee Mission, KS 66285-4765
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9564;1856                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Kansas Estate Recovery                                                Contingent
          6021 SW 29th St.                                                      Unliquidated
          Suite A, #373                                                         Disputed
          Topeka, KS 66614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80.00
          Kansas Peace Officer                                                  Contingent
          6505 E. Central                                                       Unliquidated
          #285                                                                  Disputed
          Wichita, KS 67206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,586.92
          Kimball Electronics                                                   Contingent
          2233 S. 300 E.                                                        Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          LG Electronics Alabama, Inc.                                          Contingent
          201 James Record Rd.                                                  Unliquidated
          Huntsville, AL 35824                                                  Disputed
          Date(s) debt was incurred
                                                                                             Case No. 1905070682
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Claim Ref No. 9966034
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19                 Page 12 of 36
                                                                                                                                                         8/08/19 4:34PM


 Debtor       Action Appliance Service, Inc.                                                          Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,109.98
          LG-Electronics                                                        Contingent
          1000 Sylvan Avenue                                                    Unliquidated
          Englewood Cliffs, NJ 07632                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9200
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,580.92
          Loan Builder (Swift Capital)
          Paypal/Loan Builder/Swift Cap                                         Contingent
          Attn: Legal Administration                                            Unliquidated
          3505 Silverside Road, Ste. 200                                        Disputed
          Wilmington, DE 19801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       8892                         Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.34
          Miele, Inc.                                                           Contingent
          9 Independence Way                                                    Unliquidated
          Princeton, NJ 08540                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0652
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,782.14
          NFIB First Bankcard                                                   Contingent
          P O Box 2818                                                          Unliquidated
          Omaha, NE 68103-2818                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6162
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,717.88
          Samsung Electronics                                                   Contingent
          12869 Collection Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          Sedgwick County Firefighters                                          Contingent
          Benefit Fund Association                                              Unliquidated
          5900 E. Central #200                                                  Disputed
          Wichita, KS 67208
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $219.00
          The Lutheran Journal                                                  Contingent
          P O Box 28158                                                         Unliquidated
          Oakdale, MN 55128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19                 Page 13 of 36
                                                                                                                                                               8/08/19 4:34PM


 Debtor       Action Appliance Service, Inc.                                                          Case number (if known)
              Name

 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $124.00
           The Lutheran Message                                                 Contingent
           P O Box 251245                                                       Unliquidated
           Woodbury, MN 55125                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,803.19
           UMB Visa                                                             Contingent
           P O Box 219736                                                       Unliquidated
           Kansas City, MO 64121-9736                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      6902
                                                                             Is the claim subject to offset?         No    Yes

 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,788.00
           User Friendly Phone Book                                             Contingent
           P O Box 131929                                                       Unliquidated
           The Woodlands, TX 77393                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      9982
                                                                             Is the claim subject to offset?         No    Yes

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $444.96
           Waste Connections of Wichita                                         Contingent
           2745 N. Ohio                                                         Unliquidated
           Wichita, KS 67219                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,926.89
           Wex Bank                                                             Contingent
           P O Box 4337                                                         Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Quik Trip Gas Card
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,813.99
           Yellow Pages                                                         Contingent
           P O Box 5010                                                         Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       1st Source Servall
           6761 E. 10 Mile Road                                                                       Line     3.1
           Center Line, MI 48015-1147
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19                   Page 14 of 36
                                                                                                                                                           8/08/19 4:34PM


 Debtor       Action Appliance Service, Inc.                                                      Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.2       1st Source Servall
           P O Box 641218                                                                        Line     3.1
           Detroit, MI 48264
                                                                                                        Not listed. Explain

 4.3       Atradius Collections
           3500 Lacey Road                                                                       Line     3.18
           Suite 220
                                                                                                        Not listed. Explain
           Downers Grove, IL 60515

 4.4       Hibu, Inc.
           Attn: Customer Service                                                                Line     3.13
           P O Box 3162
                                                                                                        Not listed. Explain
           Cedar Rapids, IA 52406-3162

 4.5       Kanas Counselors, Inc.
           Kansas Turnpike Authority                                                             Line     3.14
           P O Box 505
                                                                                                        Not listed. Explain
           Linden, MI 48451-0505

 4.6       LG-Zenith Service
           P O Box 22230 Network Pl.                                                             Line     3.19
           Chicago, IL 60673
                                                                                                        Not listed. Explain

 4.7       The Notte Agency, Inc.
           P O Box 550                                                                           Line     3.23
           Lincroft, NJ 07738
                                                                                                        Not listed. Explain

 4.8       UMB Visa
           Attn: Patrick Johnson/Jonathan                                                        Line     3.27
           Pennington
                                                                                                        Not listed. Explain
           P O Box 875852
           Kansas City, MO 64187


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    145,301.59

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      145,301.59




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1        Filed 08/08/19               Page 15 of 36
                                                                                                                                                  8/08/19 4:34PM


 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Hawks Inter-State Pestmasters
             List the contract number of any                                        814 N. Main St.
                   government contract                                              Wichita, KS 67203


 2.2.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Hibu
             List the contract number of any                                        2201 Renaissance Boulevard
                   government contract                                              King of Prussia, PA 19406


 2.3.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Userfriendly Media
                                                                                    10200 Grogan's Mill Rd.
             List the contract number of any                                        Suite 440
                   government contract                                              The Woodlands, TX 77380


 2.4.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Yellow Pages
             List the contract number of any                                        P O Box 5010
                   government contract                                              Carol Stream, IL 60197-5010




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1   Filed 08/08/19           Page 16 of 36
                                                                                                                                                8/08/19 4:34PM


 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1     Filed 08/08/19      Page 17 of 36
                                                                                                                                                                                                      8/08/19 4:34PM


 Fill in this information to identify the case:

 Debtor name            Action Appliance Service, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              5,745.78

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              5,745.78


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           145,301.59


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             145,301.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                               Case 19-11512                            Doc# 1                 Filed 08/08/19                        Page 18 of 36
                                                                                                                                                8/08/19 4:34PM




 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Statement of Financial Affairs

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 8, 2019                          X /s/ Annetta Albright
                                                                       Signature of individual signing on behalf of debtor

                                                                       Annetta Albright
                                                                       Printed name


                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                       Case 19-11512                    Doc# 1         Filed 08/08/19            Page 19 of 36
                                                                                                                                                          8/08/19 4:34PM




 Fill in this information to identify the case:

 Debtor name         Action Appliance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $446,202.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $513,742.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Sale of Assets                                           $50,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1          Filed 08/08/19             Page 20 of 36
                                                                                                                                                             8/08/19 4:34PM

 Debtor       Action Appliance Service, Inc.                                                            Case number (if known)



    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Denise R. Lewis                                             Weekly                           $39,100.46           Payroll - Operated Business
               14800 W. Morning Dove
               Clearwater, KS 67026
               Daughter

       4.2.    Annetta S. Albright                                                                          $11,471.99           Payroll
               8607 W. Meadow Pass Ct.                                                                                           Assisted w/ Business
               Wichita, KS 67205                                                                                                 Operations
               Spouse

       4.3.    Kim S. Pegg                                                 Weekly                           $17,908.46           Payroll
               1201 N. 63rd St. S.                                                                                               Parts/Warranty Manager
               Wichita, KS 67217
               Sister

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                       Case 19-11512                   Doc# 1        Filed 08/08/19             Page 21 of 36
                                                                                                                                                       8/08/19 4:34PM

 Debtor        Action Appliance Service, Inc.                                                               Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Mark Ayesh                                                                                                    6/3/19,
                 8100 E. 22nd St. N.                                                                                           5/13/19,
                 Bldg #2300, Suite 2                                                                                           4/9/19,
                 Wichita, KS 67226                                                                                             3/1/19                 $4,732.61

                 Email or website address


                 Who made the payment, if not debtor?




       11.2.     Hinkle Law Firm LLC
                 1617 N. Waterfront Parkway,
                 Suite 400
                 Wichita, KS 67206                                   Attorney Fees                                             7/8, 8/2, 8/8          $2,465.25

                 Email or website address
                 enazar@hinklaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers        Total amount or
                                                                                                                         were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-11512                    Doc# 1          Filed 08/08/19              Page 22 of 36
                                                                                                                                                         8/08/19 4:34PM

 Debtor      Action Appliance Service, Inc.                                                             Case number (if known)



    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 Reddi Industries, Inc.
       .    6205 E. Kellogg Dr.
               Wichita, KS 67218                                 Sale of all assets                                      March 1, 2019                $50,000.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1          Filed 08/08/19            Page 23 of 36
                                                                                                                                                      8/08/19 4:34PM

 Debtor        Action Appliance Service, Inc.                                                           Case number (if known)



                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was           Last balance
                 Address                                         account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Commerce Bank                                   XXXX-9243                   Checking                 7/3/19                           $745.42
                 6922 Walnut Street                                                          Savings
                 Kansas City, MO 64106
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19             Page 24 of 36
                                                                                                                                                                8/08/19 4:34PM

 Debtor      Action Appliance Service, Inc.                                                             Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Diane Dennis
                    155 N. Hydraulic
                    Wichita, KS 67214

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Diane Dennis
                    155 N. Hydraulic
                    Wichita, KS 67214

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Diane Dennis
                    155 N. Hydraulic
                    Wichita, KS 67214

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19             Page 25 of 36
                                                                                                                                                        8/08/19 4:34PM

 Debtor      Action Appliance Service, Inc.                                                             Case number (if known)



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Denise R. Lewis                                14800 W. Morning Dove                               Vice President                        0.00
                                                      Clearwater, KS 67026

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Annetta S. Albright                            8607 W. Meadow Pass Ct.                             Secretary                             100% of
                                                      Wichita, KS 67205                                                                         Stockes
                                                                                                                                                ($0.00 value)
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Albright                                 (Deceased)                                          President




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Denise R. Lewis                                14800 W. Moring Dove                                Operated the business
                                                      Clearwater, KS 67026

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Annetta S. Albright                            8607 W. Meadow Pass Ct.                             Assisted with business
                                                      Wichita, KS 67205                                   operations

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Kim S. Pegg                                    1201 W. 63rd St. S.                                 Parts/Warranty manager
                                                      Wichita, KS 67217


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19             Page 26 of 36
                                                                                                                                                       8/08/19 4:34PM

 Debtor      Action Appliance Service, Inc.                                                             Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Denise R. Lewis
       .    14800 W. Moring Dove                                                                                                           Payroll - Operated
               Clearwater, KS 67026                              $39,100.46                                                                the business

               Relationship to debtor
               Daughter


       30.2 Annetta S. Albright                                                                                                            Payroll - Assisted
       .    8607 W. Meadow Pass Ct.                                                                                                        with business
               Wichita, KS 67205                                 $11,471.99                                                                operations

               Relationship to debtor
               Spouse


       30.3 Kim S. Pegg                                                                                                                    Payroll -
       .    1201 W. 63rd St. S.                                                                                                            Parts/warranty
               Wichita, KS 67217                                 $17,908.46                                                                manager

               Relationship to debtor
               Sister


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 8, 2019

 /s/ Annetta Albright                                                   Annetta Albright
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-11512                  Doc# 1         Filed 08/08/19             Page 27 of 36
                                                                                                                                                 8/08/19 4:34PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re       Action Appliance Service, Inc.                                                                   Case No.
                                                                               Debtor(s)                      Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                     1,534.75
             The undersigned shall bill against the retainer at an hourly rate of                         $                      375.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1   Filed 08/08/19           Page 28 of 36
                                                                                                                                             8/08/19 4:34PM



 In re       Action Appliance Service, Inc.                                                          Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 8, 2019                                                             /s/ Edward J. Nazar
     Date                                                                       Edward J. Nazar
                                                                                Signature of Attorney
                                                                                Hinkle Law Firm LLC
                                                                                1617 N. Waterfront Parkway, Suite 400
                                                                                Wichita, KS 67206
                                                                                316-267-2000 Fax: 316-264-1518
                                                                                enazar@hinklaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1    Filed 08/08/19      Page 29 of 36
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




           1st Source Servall
           P O Box 671589
           Dallas TX 75267


           1st Source Servall
           6761 E. 10 Mile Road
           Center Line MI 48015-1147


           1st Source Servall
           P O Box 641218
           Detroit MI 48264


           American Appliance Group, Inc.
           13100 West 43rd Drive
           Golden CO 80403


           American Express
           P O Box 981535
           El Paso TX 79998-1535


           Angie's List
           MBW
           26000 Cannon Road
           Cleveland OH 44146


           Atradius Collections
           3500 Lacey Road
           Suite 220
           Downers Grove IL 60515


           Balefire
           200 N. Broadway
           Wichita KS 67202


           Bank of America NA
           NW Legal Order Processing
           WA1-501-10-17
           P O Box 3977
           Seattle WA 98124-2477


           Cintas Corporation Loc. 451
           9333 E. 35th St. N.
           Wichita KS 67226




    Case 19-11512   Doc# 1   Filed 08/08/19   Page 30 of 36
       Doolittle Dist., Inc.
       14121 W. 95th
       Lenexa KS 66215


       Eleos Services, Inc.
       8080 E. Central Ave., #320
       Wichita KS 67206


       GM Capital One
       P O Box 71087
       Charlotte NC 28272-1087


       Great Plains Appliance Parts
       13100 W. 43rd Dr.
       Golden CO 80403


       Hawks Inter-State Contract
       814 N. Main
       Wichita KS 67203


       Hawks Inter-State Pestmasters
       814 N. Main St.
       Wichita KS 67203


       Hibu
       2201 Renaissance Boulevard
       King of Prussia PA 19406


       Hibu, Inc.
       Attn: Customer Service
       P O Box 3162
       Cedar Rapids IA 52406-3162


       Hibu, Inc. West
       P O Box 660052
       Dallas TX 75266


       Kanas Counselors, Inc.
       Kansas Turnpike Authority
       P O Box 505
       Linden MI 48451-0505




Case 19-11512   Doc# 1   Filed 08/08/19   Page 31 of 36
       Kansas Counselors, Inc.
       Kansas Turnpike Authority
       P O Box 14765
       Shawnee Mission KS 66285-4765


       Kansas Estate Recovery
       6021 SW 29th St.
       Suite A, #373
       Topeka KS 66614


       Kansas Peace Officer
       6505 E. Central
       #285
       Wichita KS 67206


       Kimball Electronics
       2233 S. 300 E.
       Salt Lake City UT 84115


       LG Electronics Alabama, Inc.
       201 James Record Rd.
       Huntsville AL 35824


       LG-Electronics
       1000 Sylvan Avenue
       Englewood Cliffs NJ 07632


       LG-Zenith Service
       P O Box 22230 Network Pl.
       Chicago IL 60673


       Loan Builder (Swift Capital)
       Paypal/Loan Builder/Swift Cap
       Attn: Legal Administration
       3505 Silverside Road, Ste. 200
       Wilmington DE 19801


       Miele, Inc.
       9 Independence Way
       Princeton NJ 08540


       NFIB First Bankcard
       P O Box 2818
       Omaha NE 68103-2818



Case 19-11512   Doc# 1   Filed 08/08/19   Page 32 of 36
       Samsung Electronics
       12869 Collection Center Drive
       Chicago IL 60693


       Sedgwick County Firefighters
       Benefit Fund Association
       5900 E. Central #200
       Wichita KS 67208


       The Lutheran Journal
       P O Box 28158
       Oakdale MN 55128


       The Lutheran Message
       P O Box 251245
       Woodbury MN 55125


       The Notte Agency, Inc.
       P O Box 550
       Lincroft NJ 07738


       UMB Visa
       P O Box 219736
       Kansas City MO 64121-9736


       UMB Visa
       Attn: Patrick Johnson/Jonathan
       Pennington
       P O Box 875852
       Kansas City MO 64187


       User Friendly Phone Book
       P O Box 131929
       The Woodlands TX 77393


       Userfriendly Media
       10200 Grogan's Mill Rd.
       Suite 440
       The Woodlands TX 77380


       Waste Connections of Wichita
       2745 N. Ohio
       Wichita KS 67219




Case 19-11512   Doc# 1   Filed 08/08/19   Page 33 of 36
       Wex Bank
       P O Box 4337
       Carol Stream IL 60197


       Yellow Pages
       P O Box 5010
       Carol Stream IL 60197


       Yellow Pages
       P O Box 5010
       Carol Stream IL 60197-5010




Case 19-11512   Doc# 1   Filed 08/08/19   Page 34 of 36
                                                                                                                                    8/08/19 4:34PM




                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      Action Appliance Service, Inc.                                                           Case No.
                                                                                 Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the best

of my knowledge.




 Date:       August 8, 2019                                           /s/ Annetta Albright
                                                                      Annetta Albright/
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1     Filed 08/08/19   Page 35 of 36
                                                                                                                                  8/08/19 4:34PM




                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Action Appliance Service, Inc.                                                                   Case No.
                                                                                 Debtor(s)                   Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Action Appliance Service, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 8, 2019                                                      /s/ Edward J. Nazar
 Date                                                                Edward J. Nazar
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Action Appliance Service, Inc.
                                                                     Hinkle Law Firm LLC
                                                                     1617 N. Waterfront Parkway, Suite 400
                                                                     Wichita, KS 67206
                                                                     316-267-2000 Fax:316-264-1518
                                                                     enazar@hinklaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

                                       Case 19-11512                 Doc# 1     Filed 08/08/19      Page 36 of 36
